DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraiwa (US Patent No. 5,230,759).
Regarding claim 1, in FIGs. 1-2, Hiraiwa discloses a circuit assembly comprising: a circuit board (1, col. 2, lines 54-65), an electronic component (2, col. 2, line 56) arranged on the circuit board and electrically connected to the circuit board via at least one electrical contact point (5, col. 2, line 61), and a foamed material (interpreted as being compressible, 10/11, col. 3, lines 1-22) sealing element which seals off the electronic component and the at least one electrical contact point in media-tight fashion with respect to surroundings.
Regarding claim 2, in FIGs. 1-2, Hiraiwa discloses a cover element (7, col. 3, line 24) which is arranged on the foamed material sealing element and the cover element comprising at least one pressure-exerting portion configured to, when the cover element is pushed against the foamed material sealing element, generate a media-tight contact region between the foamed material sealing element and the circuit board.
Regarding claim 3, in FIGs. 1-2, Hiraiwa discloses a fixing (13, col. 3, lines 28-32) element which fixes the cover element, the foamed material sealing element and the circuit board with a spacing to one another.
Regarding claim 4, in FIGs. 1-2, Hiraiwa discloses that the foamed material sealing element comprises a first region with a first thickness (10, as measured from 1 to top of 10) and a second region (11, as measured from 1 to top of 11)with a second thickness greater than the first thickness, the second region being arranged such that, when the cover element is pushed against the foamed material sealing element, substantially the second region is compressed.
Regarding claim 5, in FIG. 2, Hiraiwa discloses that the at least one pressure-exerting portion is formed as a projection (10/11 formed on 7, col. 4, lines 14-23) which extends in a direction of the foamed material sealing element.
Regarding claim 6, in FIGs. 1-2, Hiraiwa discloses a fixing (13, col. 3, lines 28-32) element which fixes the cover element, the foamed material sealing element and the circuit board with a spacing to one another.
Regarding claim 7, in FIG. 2, Hiraiwa discloses that the at least one pressure-exerting portion is formed as a projection (10/11 formed on 7, col. 4, lines 14-23) which extends in a direction of the foamed material sealing element.
Regarding claim 8, in FIG. 2, Hiraiwa discloses a fixing (13, col. 3, lines 28-32) element which fixes the cover element, the foamed material sealing element and the circuit board with a spacing to one another.
Regarding claim 9, in FIG. 2, Hiraiwa discloses that the projection is a ring-shaped projection configured to, when the cover element is pushed against the foamed material sealing element, generate a ring-shaped media-tight contact region (projection must be ring-shaped to create the cavity, col. 3, lines 50-65).
Regarding claim 10, in FIG. 2, Hiraiwa discloses a fixing (13, col. 3, lines 28-32) element which fixes the cover element, the foamed material sealing element and the circuit board with a spacing to one another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896